 444DECISIONS OF NATIONALLABOR RELATIONS BOARDRegional Director for Region 4, after being duly signed by an authorized representa-tive of the Respondent,shall be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that,said noticesare not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 4, in writing,within 20 days fromthe receipt of this Recommended Order, what steps it has taken to comply herewith.It is further recommended that unless within 20 days from the date of the receiptof this Trial Examiner's Decision the Respondent shall notify the said Regional Direc-tor, in writing, that it will comply with the foregoing Recommended Order,8 theNational Labor Relations Board issue an Order requiring Respondent to take theaforesaid action.8In the event this Recommended Order be adopted by the Board,this provision shallbe modified to read: "Notify said Regional Director,in writing,within 10 days from thedate of this Order, what steps the Respondent has taken to comply therewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Local 464, AmericanBakery & Confectionery Workers International Union,AFL-CIO,as the ex-clusive bargaining representative of our employees in the appropriate unitdescribed below,concerning rates of pay, wages, hours of work,and otherterms and conditions of employment,and we will,upon request, embody in asigned agreement any understanding reached.The bargaining unit is:All production, maintenance,warehouse,and shipping employees, in-cluding receiver, mixers, preparers,bakers, wrappers,packagers,shippers,maintenance mechanics,and watchmen of the Employer at the PaxtonStreet,Harrisburg,Pennsylvania,plant,but excluding all office clericalemployees,driver salesmen,truckdrivers,garagemechanics,retail storeclerks, and supervisors as defined in the Act.WE WILL NOT in any other manner interfere with the efforts of the above-named Union to bargain collectively with us, or refuse to bargain with said Unionas the representative of our employees in the appropriate unit.CAPITAL BAKERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612,if they have any question concerning this notice or com-pliance with its provisions.Western Meat Packers, Inc.andAmalgamated-Meat Cutters andButcherWorkmen of North America, Local Union No. 634,AFL-CIO.Case No. 27-CA-1460.August 25, 1964DECISION AND ORDEROn June 16, 1964, Trial Examiner Sidney Lindner issued his De-cision in the above-entitled proceeding, finding that the Respondent148 NLRB No. 52. WESTERN MEAT PACKERS, INC.445had engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theRespondent's exceptions and brief, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, its of-ficers, agents, successors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding under Section 10(b) of the National LaborRelationsAct, asamended,was initiatedby a charge duly filed by Amalgamated Meat Cutters andButcherWorkmen ofNorth America, Local Union No. 634, AFL-CIO, hereincalled the Union.The complaint issued onFebruary14, 1964, allegesthatWest-ern Meat Packers,Inc., herein called the Respondent,engaged in unfairlabor prac-tices affecting commerce within the meaning of Section 8(a)(1) and(5) and Sec-tion 2(6) and(7) of the Act.The issuesarise from Respondent'salleged actionin refusing to recognize and bargaincollectively with the Union, the dulydesignatedcollective-bargaining representative of its employees.The Respondent'sanswerdenies the commission of unfairlaborpractices.Pursuant to notice a hearing was held beforeTrialExaminer Sidney Lind-ner onApril 21, 1964.The GeneralCounsel and the Respondent were repre-sented by counsel,participatedfully in thehearing, and were afforded full oppor-tunity to present evidence and argument of the issues.After theclose of thehearing, briefs were received from the parties and have been duly considered.Uponconsideration of the entire record,including my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWestern Meat Packers, Inc., a corporation duly organized under and existingby virtue of the laws of the State of Colorado,has at all times material herein main-tained its principal office and place of business at Grand Junction,Colorado, whereit is engaged in the processing of meat and meat products.Since July 1962, whenRespondent obtained Federal meat inspection from the U.S.Department of Agricul-ture, it has, on an annual basis,processed, sold, and shipped directly from its GrandJunction plant, meat and meat products valued in excess of$50,000 to points andplaces outside the State of Colorado.The Respondent'sanswer admits, at the 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing it was conceded,and I find, thatsinceJuly 1962 andat all timesmaterialherein Respondent has been engaged in commercewithin themeaning of Section2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher WorkmenofNorth America, LocalUnion No. 634, AFL-CIO, is alabor organization admitting to membership em-ployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background-events prior to April 25, 1963The Respondent has been engaged in the meat processing and packing businessfor some 30 years. It appears from the record that until July 1962, when it wasgranted Federal meat inspection by the U.S. Department of Agriculture, its busi-nesswas solely intrastate.Thereafter, as found above, it sold and delivered itsproducts across State lines and has been engaged in commerce.Itwas stipulated by the parties at the hearing that on March 12, 1962, the Unionfiled a representation petition with Region 27 of the Board seeking to be certifiedas the collective-bargaining representative of all employees of Respondent employedat its Grand Junction plant, exclusive of clerical help, guards, watchmen, nonwork-ing supervisors, plant managers, and all other supervisors as defined in the Act.,By letter dated March 21, 1962, the Regional Director informed the parties that theBoard lacked jurisdiction in the matter.On April 11, 1962, the Industrial Commission of Colorado, herein sometimesreferred to as the Commission, pursuant to a petition filed by the Union for anelection to determine a collective-bargaining unit as provided by section 5, ColoradoLabor Peace Act, conducted an election among Respondent's employees in the unitheretofore described and stipulated to be appropriate.The Union lost.A second election among Respondent's employees was conducted on October 30and 31, 1962, by the Industrial Commission of Colorado.On November 5, 1962,it certified that a majority of employees eligible to vote at such election voted forthe Union as a collective-bargaining agent?During the period November 29, 1962, to March 28, 1963, representatives of theRespondent and the Union met on five different occasions and agreed on variouscontract proposals and counterproposals in an effort to arrive at a collective-bargaining agreement.B. Events of April 25, 1963, and thereafterOn the evening of April 25, 1963, a union committee consisting of Secretary-TreasurerG.W. Dean, International RepresentativeWilliardFerson,BusinessRepresentative Albert DeWitt, and plant employees Martinez and Bowen met withWirt Burns, owner of a half interest in Respondent Corporation, in the latter'soffice at the plant.Although the Union had been meeting and negotiating withRespondent at five meetings prior to this date, this was the first negotiation sessionattended by Wirt Burns.Ferson testified without denial that when Dean mentioned at the outset it was ameeting for negotiations, Wirt Burns told the committee that even though the Unionhad previous meetings with Respondent, his reason for being there was not to con-summate an agreement, "he, and he alone would be the one to make the deter-mination of whether a contract could be signed with the Union; and that no otherperson had the authority to make this decision." 3Dean testified thatas spokesmanfor the union committee he told Wirt BurnsthatRespondent and the Union had been negotiating for a considerable periodof time; that the issues had been narrowed down to the point where there wereonly a few left; and they would like to conclude a contract.Wirt Burns, accord-ing to Dean, made some remark and then said he could not sign an agreement withthe Union and never had any intention of signing a contract.'Stipulated by the parties to be the appropriateunit in this proceeding.2 Of 40 qualified voters, 40 cast ballots with 29 votes cast for the Union and 11 votescast against the Union.8 The record reveals that Respondent's representatives at previous meetings were PlantManager Woltemath and Office Manager John Burns. WESTERN MEAT PACKERS, INC447Dean admitted that at this point he became angry and said to Wirt Burns, "Doyou call yourself a Christian m-in under those circumstances where we had -i11 thosenegotiations believing that we were making a working arrangement, cieating acollective-bargaining agreement and you tell me now that you had no intentions ofever signing a contract?"Wirt Burns, according to Dean, replied that he lived by thelaw of the BibleHe reached for his Bible and quoted a Scripture which Deanthought dealt with the fact that he (Burns) could not consort with infidels,4 andhe therefore could not sign a labor agreementDean explained to Wirt Burns that he did not have to join the Union, that hisemployees were the only people who would be affected by belonging to a union, andthat by his actions and statements Respondent was violating the law which re-quired it to bargain in good faithWirt Burns, while willing to talk and discuss,persisted that he would never sign a contract with the UnionFerson corroborated Dean's testimony regarding Wirt Bums' statement that be-cause of his belief in the Bible and because he lived by the law of God he neverintended to enter into a labor agreement with the UnionFerson also testifiedwithout contradiction that during the discussions Wirt Burns said that when the peoplewent to work in Respondent's plant, they knew the working conditions and wages, andit they did not like it, they were free to quitWirt Burns' testimony regarding what took place at the April 25, 1963, negotiationmeeting varies in certain respects from the testimony of the General Counsel's wit-nessesWirt Burns testified that on April 22 or 23 be received a telephone call froma union representative asking for an appointment for a meeting and he agreed to meeton the evening of April 25Dean, according to Wirt Burns, opened the meeting withthe statement that he and Ferson came from Denver for no other reason except to geta contract signed with RespondentWirt Burns testified he told the committeeRespondent has been losing money and was in no financial position to raise wages,grant fringe benefits, or change any other working conditions, further, some em-ployees had come to him to advise that they "would not work under the Union" andwould leave Respondent's employ "because of the closed shop " For these reasons,Respondent was not able to sign a conti actDean, according to Wit I, Burns said,"We did not come to discuss your financial status, we came merely to have a contractsigned "Dean asked Wirt Burns if he did not want to help his employeesWirtBurns replied he always wanted to help them, but financially Respondent could notdo any more than it was doingWirt Burns testified that Dean became angry andsaid the Union's $3 million treasury would be used to "break" RespondentWirtBurns remarked that would not take very long, because Respondent was alreadybrokeWirt Buins admitted that in the course of the discussion Dean asked if he consideredhimself a "Christian "He also admitted he told the union committee that accordingto his understanding of the Bible, he could not belong to a secret organization-theUnion-and that Dean explained to him that only Respondent's employees couldbecome members of the Union, that he was not eligible for union membership and thatas one of the owners of Respondent all he had to do was to sign a contract with thelabor organization representing Respondent's employeesHe also admitted that he interpreted the Scripture from the Bible,supra,which heread to the union committee to mean that he could not enter into a binding contractand that he discussed his religious beliefs which did not enable him to enter into aunion contract with Respondent's board of directors before he attended the April 25neeotrition meetingWirt Burns testified the meeting ran for about 2 hours, that no agreement wasreached, and he told the union committee he was not going to sign a contractDean denied there was any discussion at the meeting about Respondent's inabilityto pay increased wages or about using union funds to "break" ResnondentHe didnot deny that the meeting consumed about 2 hoursHe admitted that heated wordswere exchanged after Wirt Burns said he did not intend to sien a contract, which heplaced "from the very first time we ever sat down at the table " He also 'Admittedhe was aneered by the position which Wirt Burns expressed, and that he did not re-member all that was saidIBased on Wirt Burns' testimonyin/r¢and Dean's iecollection, the quotation from theBible was from II Corinthians chapter G, verses 14 and 15BP ve not unequilly yoked together with unbelievers for what feiloashin pithrighteousness with unrighteouaness'And whit communion hath light with darkness'And whit concord bath Christ with Belial" Or chat part bath he that bellevethwith an infidel'? 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit WirtBums' testimony regarding the issues discussed at the April 25 meeting.There is, however, some confusion in the record as to the precise chronology of thevarious issues discussed.I find,based on the testimony and admissions of Wirt Bums,the undenied testimony of Ferson,and the testimony of Dean corroboratedby Fersonwhich Icredit,thatWirtBurns told the union committee that even though therehad beenpreviousmeetings with Respondent, he was not attending this meeting(April25) to consummate an agreement; thathe alone for the Respondent,had au-thority andwould make the decisionof whethera contract should be signedwith theUnion; thathe discussed with Respondent'sboardof directors his religious beliefswhich didnot enable him to sign a contractwith the Union; and, further, that be-cause of his religious beliefs he never intended to and did not sign a contractwith theUnion.On April 29, 1963,the Union filed a charge against the Employer with Region 27of theBoard, thebasis of which was thatRespondent,since onor about April 25.1963, refusedto bargain collectivelywithit in violation of Section 81(a) (5) and (1)of the Act.Dean testified without denial that in the latter part of June orearly July, AttorneyWagner (counsel for Respondent in this proceeding), calledhim onthe telephoneto advise that hehad been retained by Respondentto represent it, and that he hadrecommended to his clientthat it sitdown andtry tonegotiatewith the Union. Inview of this Wagner askedDean to withdraw the charge, which the latter did.On July 2,1963, the Acting RegionalDirector approved the withdrawal of thecharge bythe Union.A meeting took place in AttorneyWagner's officein Denver on July 22, 1963, at-tendedby the same union committeeas above, Wagner, and JohnBurns, Respondent'soffice manager.The participantsdiscussed the union-shopproposal.Ferson testi-fiedwithoutdenial thatWagnerofferedhis opinion that sometimes a union shopwas best forthe employer since it affordedhim theopportunityto get better help.No commitmentwas made by Respondent,nor was agreement reached onthis issue.Wagner inquired if the Unionwas in a position to help Respondent make its opera-tions moreprofitable.Wagner wastold theInternationalUnionemployed a researchdirectorand time-study man who couldstudythe plant and assist in making it moreefficient.A generaldiscussion then ensued,provoked by Wagner's inquiry as towhether theUnion in its variousday-to-daycontacts, couldhelp in thesale of Re-spondent's product, in the eventthe plant went union.Wagner said he would advise his clientto try to goahead and conclude a contract.He told the union committee at the conclusion-of the meeting he would contact it ata later date regarding Respondent's positionand aboutanother meeting.No furthernegotiation meetings were held.John Burns testifiedthaton or about September15, 1963,BusinessRepresentativeAl DeWit stoppedin atthe plant to inquire if Respondenthad any plans to go aheadand negotiate a contractwith the Union.DeWittold Burnsif the Union didnot hearfromRespondentshortlyitwould file unfairlaborpracticecharges withthe Board.JohnBurns testifiedfurther he told DeWithe wouldtalk toMr. Seavers(unidentified)and his father about the matterand call him the next dayinDenver.John Burnscalled DeWit and told him thatneither Mr. Seavers nor his fatherwas very satisfiedwiththe length of time the contract negotiationshad taken;that there had been manychanges, "both through Federal Inspection and through employees.over thisperiod of time of a year or better, and that I thoughtpossibly inwages" andperhapsthe best thing under the circumstanceswould be topetition for a new election. JohnBurns also told DeWit"ifa new election showedthatthemajority of the em-ployees still wanted a contract, or ifthe Unionhad already prepared a contract, therewould be a counterproposalto theoffer."DeWit stated he did not know what theUnion would do.On September 23, 1963, another charge wasfiled bythe Uniondocketed as CaseNo. 27-CA-1460.By letter datedNovember 29, 1963,the Regional Director for Region27 notifiedthe parties that an investigationof thecharge revealed insufficient evidence ofviolationand thathe was refusing to issue a complaint.The Unionwas alsoadvisedof its right to havesuchaction reviewedby theGeneral Counsel's office in Wash-ington,D.C.The Unionrequestedsuch review.On February 3, 1964, theRegional Director notified the partiesthat he had re-considered the matter in CaseNo. 27-CA-1460.He concludedthathis determina-tion not to issue complaint was in error;that such determinationwas being withdrawnand a complaint alleging the appropriate violations would issuein due course.Thecomplaint and notice of hearing in this proceeding was issuedon February 14, 1964. WESTERN MEAT PACKERS, INC.449Contentions and ConclusionsIt is the General Counsel's contention raised at the hearing and in his memorandumbrief to the Trial Examiner that: (1) the Union established its majority status in avalid State-conducted election on October 30 and 31, 1962, and the results thereof werecertified by the Industrial Commission of Colorado on November 5, 1962; (2) absentany irregularity in a State-conducted election proceeding the Employer is required tohonor the certification issued by the State agency for a period of 1 year as in casesof the Board's own certification unless there are present unusual circumstances war-ranting the suspension of the 1-year ruling; (3) since the Union clearly demonstrateditsmajority in winning the second State-conducted election and Respondent recognizedand bargained with it, Respondent's subsequent refusal to bargain violated Section8(a)(1) and (5) of the Act and the fact that the second State election was held lessthan 12 months after the first State election does not affect the validity of evidence ofmajority; and (4) once shown, the authority of the bargaining agent continues untilthe contrary is shown.The Respondent contends on the other hand that: (1) the election conducted by theIndustrial Commission of Colorado on October 30-31, 1962, was void and the lastvalid election among the Respondent's employees in April 1962, which the Union lost,has continued in full force and effect to the present; (2) the Respondent bargainedin good faith and the Union did not; and (3) the Regional Director upon notifyingthe parties on November 29, 1963, of his refusal to issue a complaint exhausted hispowers and thereafter had no right to revoke his prior refusal to issue a complaint.Turning now to a determination of whether the October 30 and 31, 1962, electionconducted by the Industrial Commission of Colorado was void, the Respondent sub-mits that since the Board's jurisdiction was exclusive at all times after July 2, 1962,when Respondent commenced shipping its products interstate, the Commission'sactivitieswith respect to Respondent, including its conduct of the second election,were void for any purpose.The Respondent also argues that the Union's demon-strated majority in October 1962 has no standing under the Federal statute becausethe Board in accordance with Section 9(c) (3) of the Act could not have conductedan election until after April 11, 1963.If the Board had conducted the April 1962 election which the Union lost, I wouldagree with Respondent that under Section 9(c)(3) of the Act, it would have beenprohibited from directing a second election among Respondent's employees in anybargaining unit or any subdivision within which in the preceding 12-month perioda valid election had been held.However, this is not the situation we are confrontedwith here, since the Board was' neither petitioned to, nor did it, conduct the October1962 election.The record does not disclose nor does Respondent contend that theCommission's election in October 1962 was attended by irregularities or lacked theproper safeguards.Furthermore, it does not appear that Respondent in any mannerobjected to the conduct of the October 1962 election by the Commission. In factafter the Union demonstrated its majority in the October 1962 election the Respond-ent recognized the Union as the collective-bargaining representative of its employeesand met with it over a period of months. In September 1963 for the first time a ques-tion was raised by Respondent about the jurisdiction of the Commission to conductthe October 1962 election.5It is well established that a Board election is not the sole means by which a unionmay validly secure recognition as bargaining representative. SeeUnited Mine Work-ers of America v. Arkansas Oak Flooring Co.,351 U.S. 62.And the Board inEkcoProducts Company,117 NLRB 137, 143, stated, "No provision of the Act specificallyforbids an employer to recognize a union during the 12-month period during which arepresentation election is barred, nor may such a prohibition be implied from thelanguage of Section 9(c) (3)."InThe West Indian Co., Ltd.,129 NLRB 1203, the Board, in spite of preemption,attributed the same effect to the election conducted by the Virgin Islands Departmentof Agriculture and Labor as if the department had been authorized to conduct theelection in the first instance.The Board has also recognized as fact State election re-5 See General Counsel's Exhibit No. 5It is interesting to note that even thoughAttorney Wagner in his letter to the Union questioned the Commission's authority to con-duct the October 1962 election because the Respondent had been engaged in interstatecommerce since July 1962, he nevertheless suggested, "If you decide not to rely on thevalidity of the October 1962 election, you may want to ask for another election undereither the Federal or State law." If the Union accepted this counsel and went to anotherState election and won, it seems only fair to inquire if Respondent would then haveaccepted such demonstration of majority.760-577-6 5-vol. 148-30 450DECISIONS OF NATIONAL LABOR' RELATIONS BOARDsuits and precluded itself from holding second elections.SeeBluefield Produce &Provision Company,117 NLRB 1660. It follows, therefore,as inthe instant situation,where thereis noprohibition against the holding of a second election by the State,6that the Board will and should give effect to the results of such election. I do notaccept Respondent's contention that the election conducted by the Industrial Com-missionof Colorado on October 30 and 31, 1962, was void and that the results thereofcannot be given effect by the Board.With regard to the contention raised in its brief that Respondent bargained in goodfaith and the Union did not, it states, among other things, that Respondent'sreluctance to sign the union contract as tendered was based primarily on the factthat it waslosingmoney.Although Respondent's economic condition was mentionedat the April 25, 1963, negotiation meeting by Wirt Burns, I have heretofore foundits claimed inability to change wage rates or fringe benefits or to go along with theunion-shop proposal was not the reason for the breakdown in negotiations.The realreason was Wirt Bums' declaration, as conceded in Respondent's brief, that becauseof his religious beliefs he never intended to and was not able to enter into a unioncontract.Respondent's refusal to comply with its statutory obligation that it bargainin good faith cannot be justified by reliance on religious scruples."The fact that anact is done only as a matter of religious worship will not protect a person from theconsequences if such act has been prohibited by law." 11 Am. Jur., ConstitutionalLaw, sec. 312. See alsoChurch of Latter Day Saints of Jesus Christ v. U.S.,136 U.S.1; Reynolds v.U.S., 98 U.S. 145.The Respondent claims that the Union was using unfair tactics against Respondentand therefore it should be absolved of its duty to continue "fruitless" bargaining. Itcites as examples the circulation, "perhaps narrowly," of a boycott circular urgingpeople not to buy Respondent's products and Dean's remark during the April 25negotiation meeting that the Union's treasury of $3 million would be used to `break"Respondent.The only evidence in the record regarding the handbill is that severalcopies were given to employee Bowen who brought one into the plant and the em-ployees discussed its contents.There is not a scintilla of evidence that it was otherwisedistributed.Further, I find nothing of such an awesome nature in Dean's remark,uttered in anger after the Union heard that Wirt Burns never had any intention ofentering into a collective-bargaining contract with it, which prevented Respondentfrom continuing to bargain, if it was so minded, and which absolved it of such duty.SeeN.L.R.B. v. Insurance AgentsInternationalUnion (Prudential Insurance Co.),361 U.S. 477.I find no merit in the Respondent's third contention that when the Regional Directorgave notice of his refusal to issue a complaint, he exhausted his powers and his sub-sequent acts had no legal effect. InFant Milling Company,117 NLRB 1277, theBoard, faced with a situation practically similar in all respects to the one herein, withrespect to the first refusal toissuea complaint by the Regional Director, his with-drawal of the refusal, and his subsequentissuanceof the complaint while an appealwas pending, decided the complaint was validly issued.See alsoThe Randall Com-pany, Division of Textron, Inc.,133 NLRB 289, footnote 1.In sum, I conclude and find from all the above and the record as a whole thatRespondent has refused to bargain with the Union in violation of Section 8(a)(5)of the Act and has thereby interfered with, restrained, and coerced its employees inviolation of Section 8 (a) (1) .IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith its business operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor-practices. itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Ithaving been found that Respondent refused to bargain collectively with theUnion, it will be recommended that Respondent be ordered to bargain with the Unionupon request as the exclusive representative of its employees in the appropriate unitconcerning rates of pay, wages, hours, and other terms and conditions of employmentand if an understanding is reached, embody such understanding in a signed agreement.9 See Colorado Labor Peace Act, codified as article 5, chapter 80— section 80-5-5,Colorado Revised Statutes, 1953-subdivision (4). WESTERN MEATPACKERS, INC..451Upon the basis of the foregoing findings of fact and upon the entire record inthe case I make the following:CONCLUSIONS OF LAW._1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act..2.All employees of Respondent employed at its Grand Junction plant, exclusiveof clerical help, guards, watchmen, nonworking supervisors, plant manager, andall other supervisors as defined in the Act, constitute at all times material herein,a unit appropriate for the purposes of collective bargaining within the meaningof Section9(b) of the Act.3.The Union at all times since on or about October 31, 1962, and at all timesmaterial herein has been and is now the exclusive representative of all employeesin the appropriate unit for the purposes of collective bargaining within the meaningof Section 9(a) of the Act.4.By refusing to bargain collectively, and by interfering with, restraining, and co-ercing employees in the exercise of their rights under Section 7 of the Act, Respond-ent has engaged in and is engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a) (5) and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case and pursuant to Section 10(c) of the Act, it is recom-mended that the Respondent, Western Meat Packers, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectively with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment with AmalgamatedMeat Cutters and Butcher Workmen of North America, Local Union No. 634,AFL=CIO, as the exclusive collective-bargaining representative of all its employeesin the appropriate unit.(b) In any manner interfering with the efforts of the above-named Union tobargain collectively with Respondent.o2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Upon request bargain collectively with Amalgamated Meat Cutters andButcher Workmen of North America, Local Union No. 634, AFL-CIO, as the ex-clusive representative of all the employees in the above-described appropriate unitwith respect to rates of pay, wages, hours of work, and other terms and conditionsof employment and embody in a signed agreement any understanding reached.(b) Post at its plant in Grand Junction, Colorado, copies of the attached noticemarked "Appendix." 7Copies 'of said notice, to be furnished by the Regional Di-rector for Region 27, shall, after being duly signed by the Respondent's representa-tive,be posted by it immediately upon receipt thereof and be maintained by itfor at least 60 consecutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director, in writing, within 20 days from the receiptof this Decision, what steps Respondent has taken to comply herewith.8It isfinally recommended that unless on or before 20 days from the date of receiptof this Decision the Respondent notify said Regional Director, in writing, that itwill comply with the terms hereof, the Board issue an order requiring it to takesuch action.7In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."'In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL,upon request,bargain collectively with AmalgamatedMeat Cuttersand Butcher Workmen of North America,Local UnionNo. 634, AFL-CIO,as the exclusive representative of all employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours of employment,and otherterms and conditions of employment and embody in a signed agreement anyunderstanding reached.The bargaining unit is:All employees at our Grand Junction plant exclusive of clerical help,guards, watchmen,nonworking supervisors,plant managers,and all othersupervisors as definedin the Act.WE WILLNOT in any manner interfere with the effortsof the above-namedUnion to bargain collectively on behalf of the employeesin the above-describedappropriate unit.WESTERN MEAT PACKERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofpostingand must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 609Railway Exchange Building, 17th and Champa,Denver, Colorado,TelephoneNo. 534-3161,if they have any questions concerning this notice or compliancewithits provisions.Sagamore Pulp Corporation;YankWaste Co.,Inc.andHerr-mann Lydecker.Case No. 3-CA-2212. August 25, 1964DECISION AND ORDEROn April 15, 1964, Trial Examiner Stanley N. Ohlbaum issued hisDecision in the above-entitled proceeding, finding that Respondentshad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety,.as setforth in the attached Decision.Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Decision, the exceptions, and the brief,148 NLRB No. 50.